Luke, J.,
concurring specially. I concur in the judgment reached by my colleagues, because the record shows that the arbitrator for the insurance company was not disinterested or impartial, as is required by law. The law and the contract of insurance under consideration require that the appraisers shall be “disinterested,” and the oath taken by the appraisers provided that they were not “interested in said property or insurance thereon,” and that they would “act with strict impartiality” in the discharge of their duties as appraisers. The record clearly shows that the appraiser for the insurance company was not impartial; that he had the company appoint him as appraiser; that he refused to consider any estimate of the loss except that which he himself had obtained while he was in the previous employ of the company; that he refused to consider an estimate of $4,041.52 “because it was out of reason,” but did consider an estimate of $2,500, which was favorable to the insurance company. This conduct might be usual where one contemplates building a house, but it is unusual and improper for an appraiser, supposed to be impartial, seeking the truth, and trying to ascertain the cost of replacing the burnt building, to refuse to consider an estimate because it was not to the interest of the company that appointed him. For this reason the trial judge properly rejected the award as evidence.
However, since the record shows that the objection made by plaintiff to the award was in part that “R. B. Taylor was, as a matter of 1cm, disqualified to act as appraiser, for that the said R. B. Taylor had been employed by the company for a period of three weeks at $10 per day for the purpose of getting up evidence as to the value of said property,” I deem it necessary to say that *590I am of the opinion that former employment by the insurance company -would not disqualify Taylor to act as an appraiser, there being no employment, except as appraiser, at the time he was acting as such. A former employee could be absolutely disinterested and impartial.